Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court improperly granted defendants’ motion for summary judgment. In opposition to the motion, plaintiffs submitted evidence that, as the result of the accident, Cynthia M. Ingram (plaintiff) suffers from chondromalacia of the left knee and that her condition restricts her ability to squat, kneel, walk and stand. That proof is sufficient to raise a triable issue of fact whether plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Hulsen v Morrison, 206 AD2d 459; De Angelo v Fidel Corp. Servs., 171 AD2d 588; Akin v Estate of Patti, 149 AD2d 964; Mulhauser v Wood, 107 AD2d 1019, appeals dismissed 65 NY2d 637). (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J. — Summary Judgment.) Present — Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.